Citation Nr: 1443528	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  09-42 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.  

2.  Entitlement to service connection for a right wrist sebaceous cyst.  

3.  Entitlement to service connection for cellulitis.  

4.  Entitlement to a compensable initial rating for sinusitis.  

5.  Entitlement to an initial rating in excess of 10 percent for ulcerative colitis.  

6.  Entitlement to a compensable initial rating for bilateral lower extremity vasculitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to June 2007 .

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, granted service connection for ulcerative colitis and assigned it a noncompensable rating.  In August 2009, the RO changed the initial rating to 10 percent effective from the date following service discharge.

The Veteran presented testimony at an RO hearing in July 2010.  November 2009 and December 2010 documents indicate that this was in lieu of the Board hearing originally requested in October 2009.  A transcript of the hearing is associated with her claims folder. 

The issues of higher ratings for ulcerative colitis and bilateral lower extremity vasculitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  During the Veteran's July 2010 RO hearing, she effectively withdrew her appeals on the issues of service connection for allergic rhinitis and a right wrist sebaceous cyst and for an initial compensable rating for sinusitis.  

2.  The Veteran does not have a current cellulitis disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of service connection for allergic rhinitis and a right wrist sebaceous cyst and a compensable initial rating for sinusitis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5). (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for service connection for cellulitis are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Allergic rhinitis, right wrist cyst, and sinusitis

During the Veteran's July 2010 RO hearing, prior to the promulgation of a decision in the appeal, the Veteran announced that she was withdrawing her appeals concerning the matters of service connection for allergic rhinitis and right wrist sebaceous cyst and the matter of an initial compensable rating for sinusitis.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to those issues and they are dismissed.

No assistance or notice under 38 U.S.C.A. Chapter 51 (West 2002) is necessary for these claims since the appeals have been withdrawn.

Cellulitis

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in August 2007. 

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in 2007 and 2010; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

A March 2005 service treatment record makes reference to cellulitis.  However, on service discharge examination in 2007, the Veteran's skin was normal. 

On VA examination in September 2007, the Veteran indicated that she did not have any problem with cellulitis and that she had not seen any doctor in the last 12 months.  Examination showed no evidence of cellulitis.  The diagnosis was history of cellulitis.  
 
On VA examination in July 2010, there were no cutaneous manifestations of any active cellulitis.  

Based on the evidence, the Board concludes that service connection is not warranted for cellulitis.  While the Veteran may have had it in service, there is no competent probative evidence that she has it currently.  To the contrary, it was not found on VA examinations in 2007 or 2010, and is not found elsewhere in the post-service medical records.  While the Veteran testified that she had it currently at the time of her July 2010 hearing, she was immediately given an examination for it in August 2010, and it was not found.  

As the preponderance of the evidence shows that the Veteran does not have a current (at any time since July 2007 ) cellulitis disability, service connection cannot be granted for it.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992). 


ORDER

The appeals on the issues of service connection for allergic rhinitis and right wrist sebaceous cyst and a higher rating for sinusitis are dismissed.

Service connection for cellulitis is denied.


REMAND

The Veteran seeks a rating higher than 10 percent for her service-connected ulcerative colitis disability.  Under 38 C.F.R. § 4.114, Diagnostic Code 7323, a 10 percent evaluation is assigned for moderate ulcerative colitis with infrequent exacerbations.  A 30 percent evaluation is assigned for moderately severe ulcerative colitis with frequent exacerbations, while a 60 percent evaluation is assigned for severe ulcerative colitis with numerous attacks a year and malnutrition, the health only fair during remissions.  A 100 percent evaluation is assigned for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.

Symptomatology reported at the time of a September 26, 2007 VA examination conflicts with that reported to have been present earlier in September 2007 by a nurse practitioner for Woodholme Gastroenterology Associates, who in October 2009 summarized treatment of the Veteran there beginning on September 7, 2007 and going through at least February 10, 2009.  Symptoms reportedly present during at least some of this time may permit a 30 percent rating for the Veteran's ulcerative colitis.  Additionally, there may be additional records from this facility that have not been mentioned but exist and are relevant.  Accordingly, the Board finds that the actual clinical records of treatment which the Veteran received from Dr. Zimmerman and/or any others she received treatment from at Woodholme Gastroenterology Associates since September 2007 should be obtained for consideration.  

Concerning lower extremity vasculitis, as the Veteran's vasculitis problems have been attributed to her ulcerative colitis disability in her July 2010 VA examination report, and she reported at that time that flare-ups of ulcerative colitis coincide with her vasculitis, and that she was treated from March to August 2009, the records of treatment she received from the Woodholme Gastroenterology Associates may have a bearing on this claim.  Additionally, any other records of treatment she received from July 2007 to present, including the March to August 2009 treatment mentioned above, should also be obtained prior to Board review of her claim for a higher rating for vasculitis.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all actual clinical records of treatment which the Veteran has received from Dr. Zimmerman and/or any other health care providers she received treatment from at Woodholme Gastroenterology Associates since September 2007.  Additionally, all clinical records of treatment which she has received for vasculitis since July 2007 should be obtained.   

2.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


